Matter of Arcis A.R.-M. (Alton T.Y.) (2017 NY Slip Op 02428)





Matter of Arcis A.R.-M. (Alton T.Y.)


2017 NY Slip Op 02428


Decided on March 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2016-02667
 (Docket Nos. NN-6984-15, NA-6985-15)

[*1]In the Matter of Arcis A. R.-M. (Anonymous). Suffolk County Department of Social Services, respondent; Alton T. Y. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Andy J. R.-M. (Anonymous). Suffolk County Department of Social Services, respondent. Alton T. Y. (Anonymous), appellant. (Proceeding No. 2)


Glenn Gucciardo, Northport, NY, for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Randall J. Ratje of counsel), for respondent.
Laurette Mulry, Central Islip, NY (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Suffolk County (Caren Loguercio, J.), dated February 9, 2016. The order, after a hearing, found that the appellant sexually abused the child Arcis A. R.-M., and derivatively neglected the child Andy J. R.-M.
ORDERED that the order of fact-finding is affirmed, without costs or disbursements.
The petitioner, Suffolk County Department of Social Services, filed petitions alleging that the appellant sexually abused his stepdaughter, Arcis A. R.-M., and derivatively neglected his stepson, Andy J. R.-M., based on his sexual abuse of Arcis A. R.-M. After a fact-finding hearing, the Family Court issued an order of fact-finding dated February 9, 2016, finding that the appellant had sexually abused Arcis A. R.-M. and that he derivatively neglected Andy J. R.-M.
Contrary to the appellant's contention, the Family Court's finding that he sexually abused the child Arcis A. R.-M. is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[e][iii]; 1046[b][i]; Penal Law § 130.55). The testimony of the petitioner's expert witness, who was an expert in the field of child abuse, and the out-of-court statements of Andy J. R.-M. to the caseworkers, provided sufficient corroboration to support the reliability of Arcis A. R.-M.'s out-of-court statements regarding the appellant's sexual abuse of her (see Matter of Angel R. [Syheid R.], 136 AD3d 1041, 1041).
Further, the appellant's sexual abuse of Arcis A. R.-M. evinced a flawed [*2]understanding of his duties as a parent and impaired parental judgment sufficient to support the Family Court's finding of derivative neglect of Andy J. R.-M. (see Family Ct Act § 1046[a][i]; Matter of Sha-Naya M.S.C. [Derrick C.], 130 AD3d 719, 721; Matter of Trenasia J. [Frank J.], 107 AD3d 992, 993-994).
The appellant's remaining contentions are without merit.
ENG, P.J., HALL, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court